749 N.W.2d 740 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Raymond Desha DAVIS, Defendant-Appellee.
Docket No. 135979. COA No. 282886.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the application for leave to appeal the February 22, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, J., would deny leave to appeal.